                                              UNITED STATES DISTRICT COURT
                                             SOUTHERN DISTRICT OF MISSISSIPPI
                                                   SOUTHERN DIVISION

JASON COOKSEY, HEIDI COOKSEY AND
SARAH COOKSEY, SYDNEY COOKSEY AND
SADIE COOKSEY, MINORS, BY AND
THROUGH THEIR NATURAL GUARDIANS,
JASON AND HEIDI COOKSEY                                                                                                          PLAINTIFFS

V.                                                                                                            CAUSE NO. 1:18-cv49-LG-RHW

HUNT SOUTHERN GROUP, LLC FKA
FOREST CITY SOUTHERN GROUP, LLC,
FOREST CITY RESIDENTIAL MANAGEMENT, LLC,
HUNT MH PROPERTY MANAGEMENT LLC,
UNKNOWN JOHN AND JANE DOES A THROUGH M, AND
OTHER UNKNOWN CORPORATE ENTITIES N THROUGH Z                                                                                    DEFENDANTS

            PLAINTIFFS’ MEMORANDUM IN SUPPORT OF MOTION FOR PARTIAL
                  SUMMARY JUDGMENT – IMPLIED WARRANTY OF
                    HABITABILITY EXISTS AS A MATTER OF LAW

               COME NOW Plaintiffs, by and through their counsel of record, Rushing & Guice,

 P.L.L.C., and file this Memorandum in Support of Motion for Partial Summary Judgment –

 Implied Warranty of Habitability Exists as A Matter of Law, and would show this honorable

 Court as follows:

1.           Rule 56(a) of the Federal Rules of Civil procedure provides that summary judgment is

appropriate "if the movant shows that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law." Fed. R. Civ. P. 56(a). To rebut a properly

supported motion for summary judgment, the opposing party must show, with "significant

probative evidence," that there exists a genuine issue of material fact. Hamilton v. Segue

Software, Inc., 232 F.3d 473, 477 (5th Cir. 2000).



                                                                                                                                          1
W:\!MOLD-MM ONLY\Dispositive Motions\Habitability\P\Individual Pleadings\Memo Implied Warranty of Habitability - Cooksey.docx
2.           Plaintiffs allege in their Complaint/Amended Complaint (Document 306) that

Defendants violated the Implied Warranty of Habitability, which is implied in all residential

leases, when they provided a house that was not fit for human habitation.

3.           Implied warranties are those promises not explicitly made by contract, but are

nonetheless enforced by courts. Black's Law Dictionary (10th ed. 2014). Implied warranties arise

by operation of law because of the circumstances of the lease rather than by the lessor's express

promise.

4.           The implied warranty of habitability was first recognized by Justice Sullivan's

concurrence, joined by a majority of the Mississippi Supreme Court, in the case of O'Cain v.

Harvey Freeman and Sons, 603 So.2d 824 (Miss.1991). In that concurrence, Justice Sullivan,

relying heavily on the provisions of the Residential Landlord and Tenant Act, Section 89-8-1, et

seq., Mississippi Code of 1972, wrote that the landlord tenant relationship itself gives rise to an

implied warranty of habitability that, as a "bare minimum ... should require a landlord to provide

reasonably safe premises at the inception of a lease...." Id. at 833. Despite the fact that this

warranty would seem to suggest a cause of action sounding in contract, Justice Sullivan's

concurrence specifically held that the "[b]reach of the duty to use reasonable care to provide safe

premises would entitle the tenant to pursue contract remedies as well as tort." Id.

5.           Any doubt as to the precedential value of Justice Sullivan's concurrence was answered by

the Mississippi Supreme Court in the case of Sweatt v. Murphy, which acknowledged that four

Justices besides Justice Sullivan joined the concurrence, and which also observed that "[t]he

implied warranty of habitability is based upon sound considerations of public policy...." Sweatt

v. Murphy, 733 So.2d 207 (¶ 9) (Miss.1999).

             WHEREFORE, PREMISES CONSIDERED, Plaintiffs request this Court grant

                                                                                                                                2
W:\!MOLD-MM ONLY\Dispositive Motions\Habitability\P\Individual Pleadings\Memo Implied Warranty of Habitability - Cooksey.docx
Plaintiffs’ Motion for Partial Summary Judgment and find that the implied warranty of

habitability exists as a matter of law as no genuine issues of material fact exist.

               Respectfully submitted this the 10th day of May, 2019.


                                                                                              RUSHING & GUICE, P.L.L.C.
                                                                                              Attorneys for Plaintiffs


                                                                                BY:           /s/ Maria Martinez
                                                                                              MARIA MARTINEZ MSBN 9951
                                                                                              WILLIAM LEE GUICE III MSBN 5059
                                                                                              R. SCOTT WELLS MSBN 9456
                                                                                              P.O. BOX 1925
                                                                                              BILOXI MS 39533-1925
                                                                                              Voice: 228-374-2313 Fax: 228-875-5987
                                                                                              mmartinez@rushingguice.com
                                                                                              bguice@rushingguice.com
                                                                                              swells@rushingguice.com



                                                           CERTIFICATE OF SERVICE

               I hereby certify that on the 10th day of May, 2019, I electronically filed the foregoing

 with the Clerk of the Court using the CM/ECF filing system which sent notification of such

 filing to all counsel of record.

               SO CERTIFIED this the 10th day of May, 2019.


                                                                                                /s/ Maria Martinez
                                                                                                 MARIA MARTINEZ




                                                                                                                                      3
W:\!MOLD-MM ONLY\Dispositive Motions\Habitability\P\Individual Pleadings\Memo Implied Warranty of Habitability - Cooksey.docx
